DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8,14, 18-20, 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eden et al. (Pub. No.: US 2017/0207523 A1).

Regarding claim 1, Eden teaches method of reflecting, transmitting, storing, or altering the phase of incident electromagnetic energy (paragraph [0057], “Microplasma photonic crystals also exhibit reflectivity, transmission and resonance at frequencies above the plasma frequency”), the method comprising steps of: 
generating a periodic array of microplasma in an array of microtubes (paragraph [0047], “discrete microplasmas in a periodic dielectric structure”), wherein at last a plurality of the microtubes each separately confine microplasma therein (paragraph [0058], “the polymer structures of FIGS. 2A-7E of the '572 Patent include extended microcavities that can be spaced apart according to the desired plasma column-to-column spacing (pitch λ)”), wherein the array has a spacing and average electron density  (paragraph [0058], “average electron density (ne ), and configured to have a plasma column diameter (d). The jets that extend from the structures in FIGS. 2A-7E are suitable for use in a photonic plasma crystal of the invention, but electrodes within the polymer blocks and metal and metal oxide structures make the volume within such polymer blocks and metal and metal oxide structures unsuitable as a photonic crystal because the electrodes interfere with, absorb and reflect the incident electromagnetic energy”)selected to form a photonic crystal (FIG. 5A, microplasma photonic crystal 40 or FIG,. 7A microplasma photonic crystal 60) and produce a photonic response to the incident electromagnetic energy; and 
interacting the incident electromagnetic energy with the periodic array of microplasma to reflect, transmit and/or trap the incident electromagnetic energy (paragraph [0031], “controlling incident electromagnetic energy with microplasma columns, or with periodic, layered dielectric structures that are filled with plasma produced by external electrodes. Devices and methods of the invention can selectively reflect, transmit and temporarily store incident electromagnetic energy within predetermined wavelength ranges”).

Regarding claim 3, Eden further teaches linking a second photonic crystal to the array with a periodic pattern of metal or dielectric within the array (paragraph [0059], “Arrays of elongate electrodes 46  in three orthogonal directions pass through the enclosure material (wall) in close proximity (closer than the distance between adjacent plasma columns) to the arrays of microcavities  44  and provide the power necessary for producing plasma within the enclosure  42 . The arrays of elongate microcavities  44  open to at least 4 interior surfaces  45  of the enclosure  42 , and opposite elongate microcavities are aligned with each other. A microwave horn  48  launches a microwave signal into the crystal, and another microwave horn  50  captures the signal transmitted by the crystal”).

Regarding claim 6, Eden teaches a microplasma photonic crystal (FIG. 5A, microplasma photonic crystal 40 or FIG,. 7A microplasma photonic crystal 60)  for reflecting, transmitting and/or storing incident electromagnetic energy (paragraph [0057], “Microplasma photonic crystals also exhibit reflectivity, transmission and resonance at frequencies above the plasma frequency”), the crystal comprising: 
a periodic array of elongate microtubes confining microplasma therein (paragraph [0047], “discrete microplasmas in a periodic dielectric structure”) and having a column-to-column spacing (paragraph [0058], “the polymer structures of FIGS. 2A-7E of the '572 Patent include extended microcavities that can be spaced apart according to the desired plasma column-to-column spacing (pitch λ)”), average electron density and plasma column diameter selected to produce a photonic response to the incident electromagnetic energy (paragraph [0058], “average electron density (ne ), and configured to have a plasma column diameter (d). The jets that extend from the structures in FIGS. 2A-7E are suitable for use in a photonic plasma crystal of the invention, but electrodes within the polymer blocks and metal and metal oxide structures make the volume within such polymer blocks and metal and metal oxide structures unsuitable as a photonic crystal because the electrodes interfere with, absorb and reflect the incident electromagnetic energy”) entailing the increase or suppression of crystal resonances and/or shifting the frequency of the resonances (paragraph [0061], “Lower pressures are preferable because the electron-neutral collision frequency is minimized which, in turn, makes the resonances in photonic crystal spectra sharper”); and 
electrodes for stimulating microplasma the elongated microtubes (paragraph [0059], “Arrays of elongate electrodes  46  in three orthogonal directions pass through the enclosure material (wall) in close proximity (closer than the distance between adjacent plasma columns) to the arrays of microcavities  44  and provide the power necessary for producing plasma within the enclosure  42 . The arrays of elongate microcavities  44  open to at least 4 interior surfaces  45  of the enclosure  42”).

Regarding claim 7, Eden further teaches the microtubes are interleaved and are supported at a perimeter where the electrodes are located (FIG. 7A and 7B and paragraph [0034], “All or part of one array of plasma columns can be interleaved with another. The result of intersecting or interleaving one array of plasma columns with those of at least one other array is to produce microplasma columns in various patterns”).

Regarding claim 8, Eden further teaches comprising an array of metal or dielectric within the periodic array of elongate microtubes (paragraph [0047], “discrete microplasmas in a periodic dielectric structure”).

Regarding claim 14, Eden further teaches the microtubes are supported by a microfabricated holder for precise positioning of the microtubes (paragraph [0061], “The capillaries 64 are situated within a half-cylindrical cross-section trench that can be microfabricated by any of several processes”).

Regarding claim 18, Eden further teaches the microtubes are formed of a polymer (paragraph [0061], “The trench can include tubes  66  that can be formed from materials such as polyimides, quartz, glass or ceramics”).

Regarding claim 19, Eden further teaches the microtubes are formed of glass, silica or thin alumina (paragraph [0061], “The trench can include tubes  66  that can be formed from materials such as polyimides, quartz, glass or ceramics”).

Regarding claim 20, Eden further teaches the microtubes comprise an outer diameter in the range of 20-800 micrometers and an inner diameter in the range of 5-500 micrometers.


Regarding claim 22, Eden further teaches a portion, or the entirety, of the empty volume lying between the microtubes of the crystal is filled with a gas or liquid having an electromagnetic response detectable by the crystal (paragraph [0061], “The capillaries are filled with a gas (such as one of the rare gases)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden in view of Fuller et al. (Pub. No.: CN 109313154 B, machine translation attached).

Regarding claim 2, Eden teaches limitations of claim 1, but does not disclose a defect into the array by selectively having no microplasma generation in selected ones of the microtubes.
Fuller teaches a defect into the array by selectively having no microplasma generation in selected ones of the microtubes (paragraph [0020], “automated visual inspection (AVI) tools are utilized to inspect fluid ejection dies for physical damage and/or defects”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Eden in view of Fuller to incorporate selection of defective tube to avoid costly waste (Fuller, paragraph [0020).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden in view of Horsky et al. (Pub. No.: US 20040104682 A1).

Regarding claim 5, Eden teaches a periodic structure having discrete confined microplasmas..can serve as beam splitter or router (paragraph [0072], but does not disclose  the energy that is released creates a single beam of low divergence.

Horsky teaches the energy that is released creates a single beam of low divergence (paragraph [0182], “the beam emittance determines the beam divergence, and thus has an impact on the transistor formation. It is clear that the channel length will be longer for the low divergence beam”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Eden in view ofHorsky to incorporate low divergence beam  to improve the lateral abruptness of the drain extension and result in a higher performance transistor (Horsky paragraph [0176]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eden in view of Shen et al. (Pub. No.: CN 114062309 A, machine translation attached).

Regarding claim 21, Eden teaches electromagnetic energy but does not disclose one of magnetic fluid, such as a ferrofluid, magnetic particles, or thin discs in at least one microtube periodic array of elongate microtubes so as to magnetize the plasma generated within other microtubes.
	
Shen teaches magnetic fluid, such as a ferrofluid (claim 1, “magnetic fluid is water-based Fe3O4 magnetic fluid”), magnetic particles, or thin discs in at least one microtube periodic array of elongate microtubes so as to magnetize the plasma generated within other microtubes (claim 1).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Eden in view of Shen to incorporate magnetic fluid as magnetic fluid (MFs) changes along with the change of the external magnetic field intensity (Shen, claim 1).

Allowable Subject Matter
Claims 4, 9-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 4, prior art whether stand alone or in combination do not teach the limitation “storing energy in one or more periodic arrays by generating plasma in the arrays with a time delay with respect to the arrival of incoming energy to release the energy after storing it for the time delay by making the crystals transparent at the resonance of the incoming energy after the time delay”. Limitations of claim 24 as a whole are not taught by prior art therefore claim 4 is objected to as being dependent upon a rejected base claim.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “the array of metal of dielectric comprises metal bands on microtubes and the metal bands are arranged in a periodic pattern”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Claims 10-13 depend on claim 9, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 15, prior art whether stand alone or in combination do not teach the limitation “the holder comprises a computer-designed 3D stereolithography structure that supports the microtubes at end portions so as to precisely position the tubes to form a crystalline structure within an interior volume”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Claim 16 depends on claim 15, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 17, prior art whether stand alone or in combination do not teach the limitation “t the holder positions the microtubes with a precision of +/- 10 um, relative to a desired spacing between microtubes in the same array or between microtubes in an adjacent array”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831